Case 1:20-cv-22096-CMA Document 1 Entered on FLSD Docket 05/20/2020 Page 1 of 11



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA
                                    MIAMI DIVISION

                                             CASE NO.

  PALM SPRINGS MILE ASSOCIATES, LTD.,
  a limited partnership,

         Plaintiff,

  vs.

  PIZZA BUFFET 749, LLC,
  a limited liability company; and
  NABEEL T. ANSARI, an individual,

        Defendants.
  _________________________________________/

                                           COMPLAINT

         PALM SPRINGS MILE ASSOCIATES, LTD. hereby sues PIZZA BUFFET 749, LLC

  and NABEEL T. ANSARI, and alleges as follows:

                                   The Parties and Jurisdiction

         1.      This is an action for breach of a lease, seeking damages in excess of $470,000.

         2.      Plaintiff PALM SPRINGS MILE ASSOCIATES, LTD. (“PSM or Landlord”) is a

  limited partnership, whose partners are as follows:

              a. SL Florida LLC, a limited liability company, whose members are Sheila Chess,

                 who is domiciled in and a citizen of New York; Sheila Levine Irrevocable Grantor

                 Trust, a traditional trust, whose trustee is Jordan Pilevsky, a citizen of New York;

                 and Palm Mile Corp., a New York corporation with its principal place of business

                 in New York;

              b. Allen Pilevsky, who is domiciled in and a citizen of New York;
Case 1:20-cv-22096-CMA Document 1 Entered on FLSD Docket 05/20/2020 Page 2 of 11



           c. Palm Springs Mile GP LLC, a limited liability company, whose members are as

              follows:

                 i.   Philip Pilevsky, who is domiciled in and a citizen of New York;

                 ii. PP Palm Springs Mile LLC, a limited liability company, whose sole

                      member is Philip Pilevsky, who is domiciled in and a citizen of New York;

                 iii. SIP Palm Springs Mile LLC, a limited liability company, whose members

                      are as follows:

                                 a. SIP Hialeah Trust, a traditional trust, whose trustees are

                                        Michael T. Pilevsky, who is domiciled in and a citizen of

                                        New York; and Samantha J. Hoffman, who is domiciled in

                                        and a citizen of New Jersey; and

                                 b. SIP Descendants Hialeah Trust, a traditional trust, whose

                                        trustee is Seth Pilevsky, who is domiciled in and a citizen of

                                        New York;

                 iv. SJH Palm Springs Mile LLC, a limited liability company, whose members

                      are as follows:

                                 a. SJH Hialeah Trust, a traditional trust, whose trustees are

                                        Seth Pilevsky, who is domiciled in and a citizen of New

                                        York; and Michael Pilevsky, who is domiciled in and a

                                        citizen of New York; and

                                 b. SJH Descendants Hialeah Trust, a traditional trust, whose

                                        trustee is Samantha Hoffman, who is domiciled in and a

                                        citizen of New Jersey;

                                                  2
Case 1:20-cv-22096-CMA Document 1 Entered on FLSD Docket 05/20/2020 Page 3 of 11



                 v. MTP Palm Springs Mile LLC, a limited liability company, whose members

                    are as follows:

                               a. MTP Hialeah Trust, a traditional trust, whose trustee is Seth

                                      Pilevsky, who is domiciled in and a citizen of New York;

                                      and

                               b. MTP Descendants Hialeah Trust, a traditional trust, whose

                                      trustee is Michael Pilevsky, who is domiciled in and a citizen

                                      of New York;

                vi. HSL Palm Springs Mile LLC, a limited liability company, whose members

                    are as follows:

                               a. HSL Hialeah Trust, a traditional trust, whose trustees are

                                      Michael Pilevsky, who is domiciled in and of New York; and

                                      Josef Leifer, who is domiciled in and a citizen of New

                                      Jersey; and

                               b. HSL Descendants Hialeah Trust, a traditional trust, whose

                                      trustees are Heidi Leifer, who is domiciled in and a citizen

                                      of New Jersey; and Josef Leifer, who is domiciled in and a

                                      citizen of New Jersey;

               vii. Corinne Sprung, who is domiciled in and a citizen of New York;

               viii. Jordan Pilevsky, who is domiciled in and a citizen of New York;

                ix. Stephanie Pilevsky, who is domiciled in and a citizen of New York; and

                 x. Joshua Levine, who is domiciled in and a citizen of New York.



                                                3
Case 1:20-cv-22096-CMA Document 1 Entered on FLSD Docket 05/20/2020 Page 4 of 11



         3.        Defendant PIZZA BUFFET 749, LLC (“Pizza Buffet” or “Tenant”) is a limited

  liability company. On information and belief, its sole member is Defendant NABEEL T. ANSARI

  (“Ansari”), who is domiciled in and a citizen of Florida.

         4.        This Court has jurisdiction under diversity principles pursuant to 28 U.S.C. §§

  1332. The matter in controversy exceeds the sum or value of $75,000.00, exclusive of interest and

  costs, and is between citizens of different States.

         5.        Venue lies in this District pursuant to 28 U.S.C. § 1391(b)(2), where a substantial

  part of the events or omissions giving rise to the claim occurred, and where the payment being

  sought is due.

         6.        This Court has personal jurisdiction under Florida’s long-arm statute, through

  Defendant’s operation of a restaurant in this district. Defendant operates, conducts, engages in,

  and carries on a business or business venture in this state or has an office or agency in this state;

  has caused injury to persons or property within this state arising out of an act or omission by the

  Defendant outside this state, while the Defendant was engaged in solicitation or service activities

  within this state; and breached a contract in this state by failing to perform acts required by the

  contract to be performed in this state. Defendant regularly does or solicits business, or engages in

  other persistent courses of conduct, or derives substantial revenue from goods used or consumed

  or services rendered in this state. The activities of Defendant within the state are substantial and

  not isolated. In addition, this action arises out of transactions and operations connected with and

  incidental to Defendant’s business within the state and, specifically, the business relationship

  between Plaintiff and Defendants.




                                                    4
Case 1:20-cv-22096-CMA Document 1 Entered on FLSD Docket 05/20/2020 Page 5 of 11



                                    GENERAL ALLEGATIONS

            7.    On or about June 26, 2007, Plaintiff, as Landlord, and Chente Enterprises II, Inc.,

  as Tenant, entered into a Lease for the Premises, as defined in the Lease, consisting of an

  approximately 5,390 square foot area in the Palm Springs Mile Shopping Center located in

  Hialeah, Florida and owned by the Plaintiff.

            8.    Plaintiff references and incorporates the Lease, as amended, and the terms as

  defined therein, as Exhibit “1” hereto.

            9.    Pizza Buffet is the successor in interest to Chente Enterprises II, Inc., pursuant to

  an Assignment and Assumption of Lease, dated February 9, 2017.

            10.   The Lease is for a term of years, expiring on December 31, 2022. The total Rent

  and other charges for the full term of the Lease are in excess of $470,000.

            11.   On or about March 20, 2017, Defendant Ansari (“Guarantor”) executed and

  delivered to Landlord a Guaranty (“Guaranty”) that “absolutely and unconditionally guarantee[s]

  to Landlord” the obligations of Tenant under the Lease, including the “full and prompt payment

  to Landlord of all rent, additional rent, and interest, that may become due or payable by Tenant . .

  . under the Lease.” A true and correct copy of the Guaranty is attached as Exhibit “2” hereto.

            12.   Tenant is currently in possession of the Premises, pursuant to the Lease.

            13.   Tenant, however, has breached the Lease by failing to pay Rent and other charges

  when due on April 1 and May 1, 2020. Tenant has further advised that its non-payment of Rent

  will continue, because of the circumstances related to COVID-19. The Guarantor has also failed

  to pay.




                                                    5
Case 1:20-cv-22096-CMA Document 1 Entered on FLSD Docket 05/20/2020 Page 6 of 11



         14.     The Landlord recognizes the challenges posed by COVID-19, including on its own

  business. Under the express terms and provisions of the Lease, however, the Tenant is obligated

  to pay Rent and that obligation is not excused.

         15.     While the Lease does contain a force majeure provision in Article 34, the provision

  does not apply to these circumstances. The provision also expressly states that it does not “apply

  to Tenant’s obligations to pay Rent.” Accordingly, since the provision is not applicable, and the

  Tenant’s failure to pay rent is not excused, there is no contractual basis for the Tenant to avoid its

  obligation to pay Rent.

         16.     On or about April 20, 2020 and on May 8, 2020, Plaintiff served Defendants with

  written notices, copies of which are attached as Composite Exhibit “3” hereto, advising that Tenant

  was in breach of the Lease based on its failure to pay Rent when due, demanding that Rent be paid

  in full and that the security deposit under the Lease be restored, and expressly reserving all of the

  Landlord’s rights and remedies. Defendants, as set forth above, failed and refused to pay.

         17.     Landlord has declared and hereby reasserts the defaults and declares the full amount

  of the Rents and charges for the remaining term of the Lease to now be due, in excess of $470,000.

         18.     All conditions precedent to the filing of this action have been fulfilled, satisfied,

  waived or excused.

         19.     This action does not waive the right of Landlord, which is expressly reserved, to

  seek eviction of Tenant, including in a separate legal action.

         20.     Pursuant to the Lease, including Article 26, and the Guaranty, Landlord is entitled

  to the award of reasonable attorneys’ fees and costs from Defendants.

         21.     Landlord has retained the law firm of Coffey Burlington, P.L. and is obligated to

  pay the firm a reasonable fee.

                                                    6
Case 1:20-cv-22096-CMA Document 1 Entered on FLSD Docket 05/20/2020 Page 7 of 11



                                                COUNT I

                                  ACTION FOR PAST DUE RENTS
                                     (Defendant Pizza Buffet)

          22.     Plaintiff repeats and re-alleges the allegations contained above as if fully set forth

  herein, and further states as follows:

          23.     This is an action for damages arising out of Tenant’s breach of the Lease.

          24.     Plaintiff and Tenant entered into the Lease as alleged above.

          25.     Tenant failed to pay, when due, certain rents and other charges pursuant to the

  Lease, and is therefore in default of the Lease.

          26.     Plaintiff made a demand upon the Tenant for payment of the amounts due, but

  despite the demand, Tenant failed to pay.

          27.     As a direct and proximate result of Tenant’s breach, Plaintiff has suffered damage.

          WHEREFORE, Plaintiff demands judgment against Defendant Pizza Buffet for the past-

  due amounts under the Lease, as well as for additional Rent and other charges that may continue

  to accrue, interest, costs, attorneys’ fees, and such further relief as this Court deems just and proper.

                                                COUNT II

                              ACTION FOR ACCELERATED RENTS
                                    (Defendant Pizza Buffet)

          28.     Plaintiff repeats and re-alleges the allegations contained above as if fully set forth

  herein, and further states as follows:

          29.     This is an action for damages arising out of Tenant’s breach of the Lease.

          30.     Plaintiff and Tenant entered into the Lease as alleged above.

          31.     Tenant failed to pay, when due, certain rents and other charges pursuant to the

  Lease, and is therefore in default of the Lease.

                                                     7
Case 1:20-cv-22096-CMA Document 1 Entered on FLSD Docket 05/20/2020 Page 8 of 11



          32.     Plaintiff made a demand upon the Tenant for payment of the amounts due, but

  despite the demand, Tenant failed to pay the amounts.

          33.     Tenant, moreover, has advised that its non-payment of Rent will continue because

  of the circumstances related to COVID-19, which is an anticipatory repudiation and breach of its

  payment obligations under the Lease.

          34.     Pursuant to Article 26 and applicable Florida law, based on the Tenant’s default

  and repudiation of its obligations under the Lease, the Landlord is entitled to accelerate the

  Tenant’s obligation to pay the balance of future Rents and other charges for the full remaining

  term of the Lease. Landlord has declared and hereby reasserts the defaults and declares the full

  amount of the Rents and other charges for the remaining term of the Lease to now be due. 1

          WHEREFORE, Plaintiff demands judgment against Defendant Pizza Buffet for the full

  amount of future Rents and charges under the Lease, plus interest, costs, attorneys’ fees, and such

  further relief as this Court deems just and proper.

                                              COUNT III

                           ACTION FOR DECLARATORY JUDGMENT
                                   (Defendant Pizza Buffet)

          35.     Plaintiff repeats and re-alleges the allegations contained above as if fully set forth

  herein, and further states as follows:

          36.     Tenant has failed and refused to pay Rents pursuant to the Lease, based on the force

  majeure provision in Article 34.




          1
           Landlord expressly reserves and in no way waives its rights to terminate the Lease or
  Tenant’s right of possession, or to seek eviction of the Tenant – although those rights are not being
  pursued in this action.
                                                    8
Case 1:20-cv-22096-CMA Document 1 Entered on FLSD Docket 05/20/2020 Page 9 of 11



         37.     Tenant, moreover, has advised that its non-payment of Rent will continue because

  of the circumstances related to COVID-19, which is an anticipatory repudiation and breach of its

  payment obligations under the Lease.

         38.     Plaintiff contends that the force majeure provision does not apply to these

  circumstances. The provision also expressly states that it does not “apply to Tenant’s obligations

  to pay Rent.” Accordingly, since the provision is not applicable, and the Tenant’s failure to pay

  rent is not excused, there is no contractual basis for the Tenant to avoid its obligation to pay rent.

         39.     There is a substantial controversy between parties having adverse legal interests, of

  sufficient immediacy and reality to warrant the issuance of a declaratory judgment.

         40.     Declaratory relief would serve a useful and important purpose in clarifying and

  settling the legal relations in issue, and would terminate and afford relief from the uncertainty,

  insecurity, and controversy giving rise to the proceeding.

         WHEREFORE, Plaintiff requests that this Court issue a judgment declaring (a) that the

  force majeure provision under the Lease does not excuse Tenant’s obligation to pay Rent and other

  amounts; (b) that Tenant’s failure and refusal to pay Rent based on the force majeure provision is

  not warranted, and constitutes a breach of the Lease; (c) that Tenant is obligated to pay Rent and

  other amounts due, to be determined by the Court; and (e) awarding Plaintiff interest, costs, and

  attorneys’ fees (pursuant to Article 26 of the Lease), along with such other and further relief as

  may be permitted.




                                                    9
Case 1:20-cv-22096-CMA Document 1 Entered on FLSD Docket 05/20/2020 Page 10 of 11



                                              COUNT IV

                                   ACTION ON THE GUARANTY
                                        (Defendant Ansari)

           41.    Plaintiff repeats and re-alleges the allegations contained above as if fully set forth

  herein, and further states as follows:

           42.    The Guarantor executed and delivered the Guaranty to Landlord.

           43.    Pursuant to the Guaranty, the Guarantor “absolutely and unconditionally

  guarantee[s] to Landlord” the obligations of Tenant under the Lease, including the “full and prompt

  payment to Landlord of all rent, additional rent, and interest, that may become due or payable by

  Tenant . . . under the Lease.”

           44.    As alleged above, Tenant has breached and failed to make payments under the

  Lease.

           45.    Tenant, moreover, has advised that its non-payment of Rent will continue because

  of the circumstances related to COVID-19, which is an anticipatory repudiation and breach of its

  payment obligations under the Lease.

           46.    Notwithstanding Plaintiff’s demand for payment and notice to the Guarantor, the

  Guarantor has also failed to pay or cause to be paid the amounts due. Accordingly, the Guarantor

  is in breach of the Guaranty.

           47.    The payment obligations under the Lease, for which Guarantor is obligated, include

  the past due amounts and the balance of future Rents and other charges for the full remaining term

  of the Lease, which are in excess of $470,000.




                                                   10
Case 1:20-cv-22096-CMA Document 1 Entered on FLSD Docket 05/20/2020 Page 11 of 11



         WHEREFORE, Plaintiff demands judgment against Defendant Ansari for damages,

  including past due Rents and amounts under the Lease, and the balance of future Rents and other

  charges for the full remaining term of the Lease, plus interest, costs, attorneys’ fees, and such

  further relief as this Court deems just and proper.

                                                Respectfully submitted,

                                        By:     /s/ Kevin C. Kaplan
                                                Kevin C. Kaplan, Esq.
                                                Florida Bar No. 933848
                                                kkaplan@coffeyburlington.com
                                                lperez@coffeyburlington.com
                                                service@coffeyburlington.com
                                                COFFEY BURLINGTON, P.L.
                                                2601 South Bayshore Drive, Penthouse One
                                                Miami, Florida 33133
                                                Telephone: (305) 858-2900
                                                Facsimile: (305) 858-5261
                                                Counsel for Plaintiff




                                                   11
